Per curiam.
Charles W. Boyle, Jr., filed a petition for voluntary suspension of his license pending the appeal of his criminal conviction. Boyle admitted that he was found guilty in the United States District Court for the Southern District of Texas of (1) knowingly engaging in misleading conduct intended to cause another to withhold testimony, records, documents, or other information from a grand jury, and (2) corruptly endeavoring to impede, or actually impeding, the due administration of justice. Boyle admitted that his convictions constituted a violation of Standard 66 of Bar Rule 4-102 (d) (conviction of a felony provides grounds for disbarment).
The State Bar of Georgia does not object to the admissions Boyle made nor his request for suspension of his license to practice law in Georgia pending appeal. The special master concluded that Boyle had violated Standard 66 of Bar Rule 4-102 (d) and recommended that the court enter an order suspending Boyle’s license to practice law pending appeal.
This Court hereby accepts Boyle’s petition for voluntary suspension of his license pending the appeal of his criminal conviction. Boyle is required to protect the interests of his clients and to that end must comply fully with all the requirements of Bar Rule 4-219 (c).

Voluntary suspension of license approved.


All the Justices concur.

Jerome J. Froelich, for Boyle.